                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     KUANG-BAO P. OU-YOUNG,                             Case No. 19-cv-07000-BLF
                                   9                    Plaintiff,                          ORDER REQUIRING THAT
                                                                                            KUANG-BAO P. OU-YOUNG OBTAIN
                                  10             v.                                         LEAVE OF COURT BEFORE FILING
                                                                                            ANY COMPLAINT AGAINST
                                  11     LAWRENCE E. STONE, Santa Clara                     FEDERAL JUDGES
                                         County Assessor; JEANETTE TONINI,
                                  12     Senior Assessment Clerk; EDWARD J.
Northern District of California
 United States District Court




                                         DAVILA, District Judge; and COUNTY OF
                                  13     SANTA CLARA,
                                  14                    Defendants.
                                  15

                                  16          On December 20, 2013, District Judge Edward M. Chen issued an order declaring Plaintiff
                                  17   Kuang-Bao P. Ou-Young to be a vexatious litigant and directing pre-filing screening of any
                                  18   complaint filed by Plaintiff involving certain statutes and parties. See Vexatious Litigant Order,
                                  19   Case No. 13-cv-04442, ECF 40. In the six years following Judge Chen’s issuance of the
                                  20   Vexatious Litigant Order, Plaintiff has filed more than two dozen meritless actions in this district,
                                  21   many asserting claims against federal judges based on their rulings.
                                  22          Plaintiff also filed the present action in state court, naming District Judge Edward J. Davila
                                  23   as a defendant along with the County of Santa Clara and two County employees. See Notice of
                                  24   Removal Exh. 4 (Complaint), ECF 1-4. Following removal of the action to this district, the Court
                                  25   issued an Order to Show Cause why the action should not be dismissed as to Judge Davila based
                                  26   on judicial immunity, and why the pre-filing screening requirement applicable to Plaintiff should
                                  27   not be expanded to include claims against federal judges. See OSC, ECF 15. Plaintiff timely
                                  28   responded to the Order to Show Cause. See Pl.’s Response to OSC, ECF 22.
                                   1           The Court has dismissed Plaintiff’s claims against Judge Davila in a separate order. See

                                   2   Dismissal Order, ECF 25. The present order addresses the propriety of issuing an order requiring

                                   3   pre-filing review of Plaintiff’s future complaints against federal judges. For the reasons discussed

                                   4   below, the Court finds that such an order is warranted. The Court therefore ORDERS that Kuang-

                                   5   Bao P. Ou-Young must obtain leave of court before filing any complaint against federal judges.

                                   6    I.     BACKGROUND

                                   7           Judge Chen’s Vexatious Litigant Order

                                   8           As noted above, Judge Chen issued a Vexatious Litigant Order regarding Plaintiff in 2013.

                                   9   See Vexatious Litigant Order, Case No. 13-cv-04442, ECF 40. In that order, Judge Chen

                                  10   discussed five civil cases that Plaintiff had filed in this district against federal judges, federal

                                  11   agencies and employees, and others, as well as a misconduct complaint that Plaintiff had filed

                                  12   against a federal judge. See id. Judge Chen concluded that although the number of Plaintiff’s
Northern District of California
 United States District Court




                                  13   filings was not as great as in other vexatious litigant cases, “the patently meritless nature of his

                                  14   filings” warranted issuance of a pre-filing review order. Id. at 13. Notably, Plaintiff persisted in

                                  15   suing for violations of federal criminal statutes despite being advised repeatedly that the statutes

                                  16   do not provide a private right of action. See id. Judge Chen issued an order that was narrowly

                                  17   tailored to require that “Plaintiff must obtain leave of court before filing any further suits alleging

                                  18   any violations of the federal criminal statutes, pursuant to 18 U.S.C. § 1512(b), 18 U.S.C. § 1512

                                  19   (c), and 18 U.S.C. § 371, and the FTCA, codified at 28 U.S.C. § 2671 et seq., involving parties

                                  20   that he named in the current case, or Ou-Young I, Ou-Young II, Ou-Young III, and Ou-Young IV,

                                  21   previously filed in this Court.” Id. at 16-17.

                                  22           Plaintiff’s Filings Since Judge Chen’s Order

                                  23           Since the Vexatious Litigant Order issued, Plaintiff has submitted twenty-five complaints

                                  24   that have been subject to pre-filing review. See Case Nos. 14-mc-80017-RMW; 14-mc-80018-RS;

                                  25   14-mc-80028-JSW;14-mc-80029-JSW; 14-mc-80030-JSW; 14-mc-80174-BLF; 14-mc-80214-

                                  26   EJD; 14-mc-80215-EJD; 14-mc-80306-LHK; 14-mc-80332-BLF; 14-mc-80335-BLF; 14-mc-

                                  27   80342-WHA; 14-mc-80343-WHA; 15-mc-80031-YGR; 15-mc-80033-EJD; 15-mc-80149-BLF;

                                  28   15-mc-80151-EJD; 15-mc-80172-EJD; 15-mc-80180-VC; 15-mc-80185-VC; 15-mc-80192-EJD;
                                                                                           2
                                   1   15-mc-80197-LHK; 15-mc-80235-EJD; 15-mc-80212-BLF; 19-mc-80254-EJD; 19-mc-80255-

                                   2   EJD. As discussed in more detail below, many of those complaints asserted claims against federal

                                   3   judges.

                                   4             During that same period, Plaintiff filed multiple motions to intervene, disqualify judges,

                                   5   and vacate orders in criminal and civil actions to which he was not a party. See, e.g., Case Nos.

                                   6   14-cr-00196-CRB, ECF 344 (motion to intervene in criminal proceeding); 14-cv-05142-LHK,

                                   7   ECF 95 (motion to intervene, to disqualify the assigned judge, to vacate a court order, and for

                                   8   summary judgment); Case No. 17-cv-00574-WHO, ECF 84 (motion to intervene).

                                   9             All of the motions to intervene, disqualify, and the like were denied. See Case Nos. 14-cr-

                                  10   00196-CRB, ECF 345 (denying motion to intervene); 14-cv-05142-LHK, ECF 97 (denying

                                  11   motion to intervene, to disqualify the assigned judge, to vacate a court order, and for summary

                                  12   judgment); Case No. 17-cv-00574-WHO, ECF 85 (denying motion to intervene). Plaintiff also
Northern District of California
 United States District Court




                                  13   was denied leave to file all but two of the complaints listed above, on the basis that they asserted

                                  14   claims involving statutes and parties specified in Judge Chen’s Vexatious Litigant Order and were

                                  15   without merit.

                                  16             Plaintiff’s 2019 Cases

                                  17             As to the two most recent complaints screened in 2019, however, leave to file was granted

                                  18   on the basis that the claims asserted therein fell outside the scope of Judge Chen’s order. One

                                  19   complaint asserts claims against Ninth Circuit Judges Edward Leavy, Consuelo M. Callahan, and

                                  20   Carlos T. Bea. See Case No. 19-cv-07232-EJD (screened in Case No. 19-mc-80254-EJD). The

                                  21   judge assigned to that case has not yet had occasion to determine whether the complaint states a

                                  22   viable claim. That case is proceeding.

                                  23             The second complaint as to which leave to file was granted asserts claims against the

                                  24   County of Santa Clara and County employees. See Case No. 19-cv-07231-BLF (screened in Case

                                  25   No. 19-mc-80255-EJD). That action is proceeding.

                                  26             Plaintiff filed a third complaint in this district in 2019 that does not appear to have been

                                  27   flagged for pre-filing review by the Clerk’s Office. See Case No. 19-cv-03049-EJD. A civil case

                                  28   was opened based on the complaint, and Plaintiff subsequently filed a first amended complaint.
                                                                                            3
                                   1   The district court assigned to the case found that Plaintiff’s claims against federal district judges,

                                   2   circuit judges, United States Supreme Court justices, and federal officials and employees were

                                   3   without merit and dismissed the case with prejudice. See id.

                                   4           Plaintiff’s fourth 2019 complaint, which commenced the present action, was filed in state

                                   5   court and removed to this district. See Notice of Removal, ECF 1. The removal complaint was

                                   6   not flagged for screening by the Clerk’s Office. The complaint alleges claims against Judge

                                   7   Davila, the County of Santa Clara, and Santa Clara employees. As noted above, Plaintiffs’ claims

                                   8   against Judge Davila have been dismissed. See Dismissal Order, ECF 25.

                                   9           The United States of America, appearing in this action as amicus curiae, requests that the

                                  10   Court issue an order requiring pre-filing review of all claims against federal judges. See United

                                  11   States’ Br. at 6, ECF 6-1. The United States argues that such an order is warranted because

                                  12   Plaintiff has a documented propensity to sue federal judges when he does not like their decisions,
Northern District of California
 United States District Court




                                  13   and the current Vexatious Litigant Order does not cover Plaintiff’s recent suits against federal

                                  14   judges. See id. Plaintiff argues that expansion of the screening order would deprive him of his

                                  15   Seventh Amendment right to a jury trial. See Pl.’s Response to OSC, ECF 22.

                                  16    II.    LEGAL STANDARD

                                  17           “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power

                                  18   to enter pre-filing orders against vexatious litigants.” Molski v. Evergreen Dynasty Corp., 500

                                  19   F.3d 1047, 1057 (9th Cir. 2007). “Restricting access to the courts is, however, a serious matter.”

                                  20   Ringgold-Lockhart v. Cty. of Los Angeles, 761 F.3d 1057, 1061 (9th Cir. 2014). “[T]he right of

                                  21   access to the courts is a fundamental right protected by the Constitution,” and “[p]rofligate use of

                                  22   pre-filing orders could infringe this important right.” Id. at 1061-62 (internal quotation marks and

                                  23   citations omitted). Thus, “pre-filing orders should rarely be filed,” and only when certain

                                  24   requirements are met. De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990).

                                  25   “Nevertheless, ‘[f]lagrant abuse of the judicial process cannot be tolerated because it enables one

                                  26   person to preempt the use of judicial time that properly could be used to consider the meritorious

                                  27   claims of other litigants.’” Molski, 500 F.3d at 1057 (quoting De Long, 912 F.2d at 1148). A

                                  28   district court therefore has discretion to restrict a litigant’s future filings by requiring leave of
                                                                                           4
                                   1   court. See De Long, 912 F.2d at 1146-47.

                                   2           “When district courts seek to impose pre-filing restrictions, they must: (1) give litigants

                                   3   notice and ‘an opportunity to oppose the order before it [is] entered’; (2) compile an adequate

                                   4   record for appellate review, including ‘a listing of all the cases and motions that led the district

                                   5   court to conclude that a vexatious litigant order was needed’; (3) make substantive findings of

                                   6   frivolousness or harassment; and (4) tailor the order narrowly so as ‘to closely fit the specific vice

                                   7   encountered.’” Ringgold-Lockhart, 761 F.3d at 1062 (quoting De Long, 912 F.2d at 1147-48).

                                   8   “The first and second of these requirements are procedural,” while the third and fourth

                                   9   requirements are “substantive considerations” helpful to defining who is a vexatious litigant and

                                  10   fashioning an appropriate remedy. Id. at 1062.

                                  11    III.   DISCUSSION

                                  12           A.     Notice and Opportunity to Oppose
Northern District of California
 United States District Court




                                  13           The first requirement is satisfied where the litigant is given notice that the court is

                                  14   considering a pre-filing screening order and an opportunity to oppose such order before it issues.

                                  15   See Ringgold-Lockhart, 761 F.3d at 1062. A hearing is not required. See Ou-Young v. Roberts,

                                  16   No. C-13-4442 EMC, 2013 WL 6732118, at *8 (N.D. Cal. Dec. 20, 2013) (collecting cases).

                                  17           The Court issued an Order to Show Cause why Plaintiff should not be subject to pre-filing

                                  18   review of claims against federal judges. See Order to Show Cause at 2, ECF 15. Plaintiff

                                  19   responded to the Order to Show Cause and argued against imposition of such pre-filing review.

                                  20   See Pl.’s Response to OSC at 2-3, ECF 22. Consequently, the record is clear that Plaintiff both

                                  21   received notice and actually opposed issuance of an order requiring pre-filing screening of claims

                                  22   against federal judges.

                                  23           B.     Adequate Record for Review

                                  24           “An adequate record for review should include a listing of all the cases and motions that

                                  25   led the district court to conclude that a vexatious litigant order was needed.” De Long, 912 F.2d at

                                  26   1147. “At the least, the record needs to show, in some manner, that the litigant’s activities were

                                  27   numerous or abusive.” Id.

                                  28           As noted in the Background section, above, Plaintiff has filed or attempted to file dozens
                                                                                          5
                                   1   of actions in this district since Judge Chen issued his Vexatious Litigant Order. Approximately

                                   2   half of those actions contain claims against federal judges, as summarized below:

                                   3          (1)     Case No. 14-mc-80017-RMW: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                   4   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge Edward M. Chen; District Judge

                                   5   Lucy H. Koh; Magistrate Judge Howard R. Lloyd; Deputy Clerk Martha P. Brown; Deputy Clerk

                                   6   Tiffany Salinas-Harwell; Attorney General Eric H. Holder, Jr.; United States Attorney Melinda

                                   7   Haag; Assistant United States Attorney Claire T. Cormier; and Assistant United States Attorney

                                   8   James A. Scharf. Plaintiff asserted 131 claims for fabrication, intimidation, conspiracy, and

                                   9   unspecified torts based on rulings made by the defendant judges, clerical work done by the

                                  10   defendant Clerk’s Office staff, and litigation conduct of the defendant attorneys in multiple cases

                                  11   in which adverse rulings were made against Plaintiff. Plaintiff sought a declaratory judgment that

                                  12   the defendants “engaged in fabrication of court records, intimidation, and conspiracy”; referral of
Northern District of California
 United States District Court




                                  13   the defendants for criminal prosecution; removal of certain judges from office; and monetary

                                  14   damages against each defendant in amounts ranging from $4,000,000 to $28,000,000. Leave to

                                  15   file the complaint was denied on January 30, 2014.

                                  16          (2)     Case No. 14-mc-80018-RS: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                  17   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge Edward M. Chen; District Judge

                                  18   Lucy H. Koh; Magistrate Judge Howard R. Lloyd; Deputy Clerk Martha P. Brown; Deputy Clerk

                                  19   Tiffany Salinas-Harwell; Attorney General Eric H. Holder, Jr.; United States Attorney Melinda

                                  20   Haag; Assistant United States Attorney Claire T. Cormier; and Assistant United States Attorney

                                  21   James A. Scharf. Plaintiff refiled the identical claims, against the identical defendants, set forth in

                                  22   Complaint (1), above. Leave to file the complaint was denied on February 7, 2014.

                                  23          (3)     Case No. 14-mc-80028-JSW: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                  24   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge Edward M. Chen; District Judge

                                  25   Lucy H. Koh; Magistrate Judge Howard R. Lloyd; Deputy Clerk Martha P. Brown; Deputy Clerk

                                  26   Tiffany Salinas-Harwell; Attorney General Eric H. Holder, Jr.; United States Attorney Melinda

                                  27   Haag; Assistant United States Attorney Claire T. Cormier; and Assistant United States Attorney

                                  28   James A. Scharf. Plaintiff refiled the identical claims, against the identical defendants, set forth in
                                                                                          6
                                   1   Complaints (1) and (2), above. Leave to file the complaint was denied on March 26, 2014.

                                   2          (4)     Case No. 14-mc-80029-JSW: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                   3   Roberts, Jr.; and District Judge Edward M. Chen. Plaintiff asserted a single claim for violation of

                                   4   the Due Process Clause of the Fifth Amendment based on Judge Chen’s issuance of the Vexatious

                                   5   Litigant Order. Plaintiff did not allege any conduct on the part of Chief Justice Roberts. Leave to

                                   6   file the complaint was denied on July 30, 2015.

                                   7          (5)     Case No. 14-mc-80030-JSW: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                   8   Roberts, Jr.; District Judge Ronald M. Whyte; District Judge Edward M. Chen; Supervisor Snooki

                                   9   R. Puli; Supervisor Odile Hansen; Supervisor Simone Voltz; and Deputy Clerk Cynthia Lenahan.

                                  10   Plaintiff asserted a single claim for violation of the Due Process Clause of the Fifth Amendment

                                  11   based on Judge Chen’s Vexatious Litigant Order and the actions of the other defendants in

                                  12   enforcing that order. Leave to file the complaint was denied on March 26, 2014.
Northern District of California
 United States District Court




                                  13          (6)     Case No. 14-mc-80174-BLF: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                  14   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge Ronald M. Whyte; District

                                  15   Judge Jeffrey S. White; District Judge Edward M. Chen; District Judge Lucy H. Koh; District

                                  16   Judge Richard Seeborg; Magistrate Judge Howard R. Lloyd; Clerk of Court Richard W. Wieking;

                                  17   Supervisor Snooki R. Puli; Supervisor Simone Voltz; Supervisor Odile Hansen; Deputy Clerk

                                  18   Cynthia Lenahan; Deputy Clerk Tiffany Salinas-Harwell; Deputy Clerk Martha P. Brown; Deputy

                                  19   Clerk Gordana Macic; Deputy Clerk Betty Walton; Deputy Clerk Charles Adams; Attorney

                                  20   General Eric H. Holder, Jr.; United States Attorney Melinda Haag; Assistant United States

                                  21   Attorney Claire T. Cormier; Assistant United States Attorney James A. Scharf, USMS Director

                                  22   Stacia Hylton; USM Donald M. O’Keefe; Supervisory USM Mark Harwell; Postmaster General

                                  23   Patrick R. Donahoe; Commissioner of Fiscal Service David A. Lebryk; David J. Yang; Judge

                                  24   Teresa Guerrero-Daley; and San Jose Police Department. Plaintiff asserted 251 claims for

                                  25   fabrication, intimidation, conspiracy, and unspecified torts based on judicial rulings and acts of

                                  26   federal officials and employees within the scope of their positions. Leave to file the complaint

                                  27   was denied on July 8, 2014.

                                  28
                                                                                         7
                                   1          (7)     Case No. 14-mc-80214-EJD: Kuang-Bao P. Ou-Young v. District Judge Charles

                                   2   R. Breyer. Plaintiff asserted a single claim for interference based on Judge Breyer’s denial of

                                   3   Plaintiff’s motion to intervene in a criminal case. Leave to file the complaint was denied on July

                                   4   29, 2014.

                                   5          (8)     Case No. 14-mc-80215-EJD: Kuang-Bao P. Ou-Young v. District Judge Beth L.

                                   6   Freeman. Plaintiff asserted a single claim of interference based on Judge Freeman’s denial of

                                   7   leave to file a prior action. Leave to file the complaint was denied on July 29, 2014.

                                   8          (9)     Case No. 14-mc-80306-LHK: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                   9   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge D. Lowell Jensen; District

                                  10   Judge Charles R. Breyer; District Judge Ronald M. Whyte; District Judge Jeffrey S. White;

                                  11   District Judge Edward M. Chen; District Judge Lucy H. Koh; District Judge Richard Seeborg;

                                  12   District Judge Edward J. Davila; District Judge Beth Labson Freeman; Magistrate Judge Howard
Northern District of California
 United States District Court




                                  13   R. Lloyd; Clerk of Court Richard W. Wieking; Deputy Clerk-in-Charge Keely Kirkpatrick;

                                  14   Supervisor Snooki R. Puli; Supervisor Simone Voltz; Supervisor Odile Hansen; Deputy Clerk

                                  15   Cynthia Lenahan; Deputy Clerk Martha P. Brown; Deputy Clerk Tiffany Salinas-Harwell; Deputy

                                  16   Clerk Gordana Macic; Deputy Clerk Betty Walton; Deputy Clerk Barbara Espinoza; Deputy

                                  17   Clerk Charles Adams; Deputy Clerk Cita Escolano; Attorney General Eric H. Holder, Jr.; United

                                  18   States Attorney Melinda Haag; Assistant United States Attorney Claire T. Cormier; Assistant

                                  19   United States Attorney James A. Scharf; Assistant United States Attorney William Frentzen;

                                  20   Assistant United States Attorney Susan E. Badger; Assistant United States Attorney S. Waqar

                                  21   Hasib; Assistant United States Attorney Kirstin M. Ault; Assistant United States Attorney Kyle F.

                                  22   Waldinger; Assistant United States Attorney Adam A. Reeves; Assistant United States Attorney

                                  23   Jason Dean Linder; Assistant United States Attorney Ryan James Rohlfsen; USMS Director Stacia

                                  24   Hylton; USM Donald M. O’Keefe; Supervisory USM Mark Harwell; USM John Dole 1; USM

                                  25   John Dole 2; USM John Dole 3; Postmaster General Patrick R. Donahoe; Secretary of Treasury

                                  26   Jacob L. Lew; Commissioner of Fiscal Service David A. Lebryk; Continental Service Group, Inc.;

                                  27   David J. Yang; Judge Teresa Guerrero-Daley; and San Jose Police Department. Plaintiff asserted

                                  28   316 claims for fabrication, intimidation, conspiracy, and unspecified torts. Leave to file the
                                                                                         8
                                   1   complaint was denied on November 14, 2014.

                                   2          (10)    Case No. 14-mc-80342-WHA: Kuang-Bao P. Ou-Young v. Chief Justice John G.

                                   3   Roberts, Jr.; Chief District Judge Claudia Wilken; District Judge D. Lowell Jensen; District

                                   4   Judge Charles R. Breyer; District Judge Ronald M. Whyte; District Judge Jeffrey S. White;

                                   5   District Judge Edward M. Chen; District Judge Lucy H. Koh; District Judge Richard Seeborg;

                                   6   District Judge Edward J. Davila; District Judge Beth Labson Freeman; Magistrate Judge Howard

                                   7   R. Lloyd; Clerk of Court Richard W. Wieking; Deputy Clerk-in-Charge Keely Kirkpatrick;

                                   8   Supervisor Snooki R. Puli; Supervisor Simone Voltz; Supervisor Odile Hansen; Deputy Clerk

                                   9   Cynthia Lenahan; Deputy Clerk Martha P. Brown; Deputy Clerk Tiffany Salinas-Harwell; Deputy

                                  10   Clerk Gordana Macic; Deputy Clerk Betty Walton; Deputy Clerk Barbara Espinoza; Deputy

                                  11   Clerk Charles Adams; Deputy Clerk Cita Escolano; Attorney General Eric H. Holder, Jr.; United

                                  12   States Attorney Melinda Haag; Assistant United States Attorney Claire T. Cormier; Assistant
Northern District of California
 United States District Court




                                  13   United States Attorney James A. Scharf; Assistant United States Attorney William Frentzen;

                                  14   Assistant United States Attorney Susan E. Badger; Assistant United States Attorney S. Waqar

                                  15   Hasib; Assistant United States Attorney Kirstin M. Ault; Assistant United States Attorney Kyle F.

                                  16   Waldinger; Assistant United States Attorney Adam A. Reeves; Assistant United States Attorney

                                  17   Jason Dean Linder; Assistant United States Attorney Ryan James Rohlfsen; USMS Director Stacia

                                  18   Hylton; USM Donald M. O’Keefe; Supervisory USM Mark Harwell; USM John Dole 1; USM

                                  19   John Dole 2; USM John Dole 3; Postmaster General Patrick R. Donahoe; Secretary of Treasury

                                  20   Jacob L. Lew; Commissioner of Fiscal Service David A. Lebryk; Continental Service Group, Inc.;

                                  21   David J. Yang; Judge Teresa Guerrero-Daley; and San Jose Police Department. Plaintiff refiled

                                  22   the identical claims, against the identical defendants, set forth in Complaint (9), above. Leave to

                                  23   file the complaint was denied on December 18, 2014.

                                  24          (11)    Case No. 15-mc-80180-VC: Kuang-Bao P. Ou-Young v. President Barack Hussein

                                  25   Obama, II; District Judge Richard G. Kopf; District Judge D. Lowell Jensen; District Judge

                                  26   Ronald M. Whyte; District Judge Charles R. Breyer; District Judge Jeffrey S. White; District

                                  27   Judge Edward M. Chen; District Judge Beth L. Freeman; District Judge James Donato; Attorney

                                  28   General Loretta Lynch; Former Attorney General Eric H. Holder, Jr.; U.S. Deputy Attorney
                                                                                         9
                                   1   General Sally Quillian Yates; Former U.S. Deputy Attorney General James M. Cole; United

                                   2   States Attorney Melinda Haag; USMS Director Stacia Hylton; USM Donald M. O’Keefe;

                                   3   Assistant United States Attorney Claire T. Cormier; Supervisory USM Mark Harwell; Deputy

                                   4   Clerk Gordana Macic; Deputy Clerk Betty Walton; Deputy Clerk Anna Sprinkles; and Deputy

                                   5   Clerk Cita Escolano. Plaintiff asserted numerous claims relating to the dismissal of his prior

                                   6   actions. Leave to file the complaint was denied on June 26, 2015.

                                   7          (12)    Case No. 15-mc-80185-VC: Kuang-Bao P. Ou-Young v. President Barack Hussein

                                   8   Obama, II; District Judge Richard G. Kopf; District Judge D. Lowell Jensen; District Judge

                                   9   Ronald M. Whyte; District Judge Charles R. Breyer; District Judge Jeffrey S. White; District

                                  10   Judge Edward M. Chen; District Judge Beth L. Freeman; District Judge James Donato; Attorney

                                  11   General Loretta Lynch; Former Attorney General Eric H. Holder, Jr.; U.S. Deputy Attorney

                                  12   General Sally Quillian Yates; Former U.S. Deputy Attorney General James M. Cole; United
Northern District of California
 United States District Court




                                  13   States Attorney Melinda Haag; USMS Director Stacia Hylton; USM Donald M. O’Keefe;

                                  14   Assistant United States Attorney Claire T. Cormier; Supervisory USM Mark Harwell; Deputy

                                  15   Clerk Gordana Macic; Deputy Clerk Betty Walton; Deputy Clerk Anna Sprinkles; and Deputy

                                  16   Clerk Cita Escolano. Plaintiff asserted the same claims, against the same defendants, as set forth

                                  17   in Complaint (11), above. Leave to file the complaint was denied on June 29, 2015.

                                  18          (13)    Case No. 19-cv-07232-EJD (screened in Case No. 19-mc-80254-EJD): Kuang-Bao

                                  19   Paul Ou-Young v. Edward Leavy, Senior Circuit Judge, United States Court of Appeals for the

                                  20   Ninth Circuit; Consuelo M. Callahan, Circuit Judge, United States Court of Appeals for the Ninth

                                  21   Circuit; and Carlos T. Bea, Circuit Judge, United States Court of Appeals for the Ninth Circuit.

                                  22   Plaintiff has asserted a single claim for Civil Rights Violation based on the defendants’ dismissal

                                  23   of his appeal with respect to rulings in a criminal case against Plaintiff, United States v. Kuang

                                  24   Bao Ou-Young, Case No. 17-cr-00263. Plaintiff was granted leave to file the complaint after

                                  25   screening, on the basis that the claims fall outside the scope of Judge Chen’s Vexatious Litigant

                                  26   Order. The case is proceeding. The district judge assigned to the case has not yet had occasion to

                                  27   consider the merits of Plaintiff’s claims.

                                  28
                                                                                        10
                                   1             (14)   Case No. 19-cv-03049-EJD: Kuang-Bao P. Ou-Young v. Edward Leavy, Senior

                                   2   Circuit Judge, United States Court of Appeals for the Ninth Circuit, et al.1 Plaintiff asserted

                                   3   claims against eight current and former United States Supreme Court justices; seventeen current

                                   4   and former federal circuit judges; forty-seven current and former federal district judges; thirteen

                                   5   current and former magistrate judges; fourteen federal court employees; twenty-seven other

                                   6   federal employees and officials; and twenty-nine federal prison employees. Plaintiff alleged that

                                   7   defendants violated his civil rights. It appears that the Clerk’s Office did not flag this action for

                                   8   pre-filing screening. All claims have been dismissed as without merit and the action has been

                                   9   dismissed with prejudice.

                                  10             (15)   Case No. 19-cv-07000-BLF: Kuang-Bao P. Ou-Young v. Lawrence E. Stone, Santa

                                  11   Clara County Assessor; Jeanette Tonini, Senior Assessment Clerk; Edward J. Davila, District

                                  12   Judge; and County of Santa Clara. The complaint in this action was filed in state court, and when
Northern District of California
 United States District Court




                                  13   it was removed to federal district court it was not flagged for screening by the Clerk’s Office. The

                                  14   claims against Judge Davila have been dismissed as barred by judicial immunity. The claims

                                  15   against the County defendants are proceeding.

                                  16             This record is adequate to demonstrate the scope of Plaintiff’s attempts to sue federal

                                  17   judges.

                                  18             C.     Substantive Findings

                                  19             Before a district court issues a pre-filing review order, it must make a substantive finding

                                  20   that the litigant’s actions have been either frivolous or harassing. See Ringgold-Lockhart, 761

                                  21   F.3d at 1064. “To determine whether the litigation is frivolous, district courts must look at both

                                  22   the number and content of the filings as indicia of the frivolousness of the litigant’s claims.” Id.

                                  23   (internal quotation marks and citation omitted). “The plaintiff’s claims must not only be

                                  24   numerous, but also be patently without merit.” Id. (internal quotation marks and citation omitted).

                                  25   As an alternative to frivolousness, the district court may make a finding that the litigant has

                                  26   engaged in a pattern of harassment. See id. Filing particular types of actions repetitiously is

                                  27

                                  28   1
                                           The defendants sued in this case are too numerous to list in full here.
                                                                                         11
                                   1   insufficient; the court must discern whether the repetitive filing was motivated by an intent to

                                   2   harass the defendant or the court. See id. “Finally, courts should consider whether other, less

                                   3   restrictive options, are adequate to protect the court and parties.” Id.

                                   4          The Ninth Circuit has identified five factors that provide “a helpful framework” for

                                   5   determining whether a party is vexatious and whether a pre-filing order is warranted: “(1) the

                                   6   litigant’s history of litigation and in particular whether it entailed vexatious, harassing or

                                   7   duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation, e.g., does the litigant have

                                   8   an objective good faith expectation of prevailing?; (3) whether the litigant is represented by

                                   9   counsel; (4) whether the litigant has caused needless expense to other parties or has posed an

                                  10   unnecessary burden on the courts and their personnel; and (5) whether other sanctions would be

                                  11   adequate to protect the courts and other parties.” Ringgold-Lockhart, 761 F.3d at 1062 (citation

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          The first factor – the history of litigation and whether it entailed vexatious, harassing, or

                                  14   duplicative lawsuits – strongly favors a pre-filing screening order for suits against federal judges.

                                  15   Plaintiff has filed or attempted to file at least fourteen actions against federal judges following

                                  16   Judge Chen’s issuance of his Vexatious Litigant Order. Plaintiff also has filed at least one state

                                  17   court action against Judge Davila, which was removed to this Court. All of Plaintiff’s claims

                                  18   against federal judges have been found to be without merit, with the exception of his claims in

                                  19   Case No. 19-cv-07232-EJD, which have not yet been addressed substantively by the court.

                                  20          Plaintiff’s attempts to sue federal judges generally follow on the heels of, and are in

                                  21   response to, those judges’ rulings against Plaintiff. For example, on January 30, 2014, Judge

                                  22   Ronald M. Whyte denied Plaintiff leave to file a complaint against federal judges and employees.

                                  23   See Case No. 14-mc-80017-RMW, ECF 4. Approximately one week later, on February 6, 2014,

                                  24   Plaintiff attempted to sue Judge Whyte for denial of due process under the Fifth Amendment. See

                                  25   Case No. 14-mc-80030-JSW, ECF 1. On July 8, 2014, Judge Charles R. Breyer denied Plaintiff’s

                                  26   motion to intervene in a criminal action. See Case No. 14-cr-00196-CRB, ECF 345.

                                  27   Approximately one week later, on July 17, 2014, Plaintiff attempted to file a complaint against

                                  28   Judge Breyer for “Interference,” stemming from Judge Breyer’s denial of Plaintiff’s motion to
                                                                                          12
                                   1   intervene. See Case No. 14-mc-80214-EJD, ECF 1. On October 15, 2019, Plaintiff submitted a

                                   2   complaint that was assigned to Judge Davila for screening. See Case No. 19-mc-80255-EJD.

                                   3   Before Judge Davila had an opportunity to rule, and apparently in anticipation of an adverse

                                   4   ruling, Plaintiff filed the present action against Judge Davila in the Santa Clara County Superior

                                   5   Court. See ECF 1, Notice of Removal. As noted above, this Court has dismissed Plaintiff’s

                                   6   claims against Judge Davila on the basis of judicial immunity. See ECF 25.

                                   7          Even after the court has dismissed such suits, Plaintiff persists in reasserting the same

                                   8   claims against the same judges based upon the same judicial acts. See, e.g., Case No. 14-mc-

                                   9   80017-RMW, ECF 4 (indicating that all of Plaintiff’s claims were subject to dismissal on grounds

                                  10   that had been explained to him in a prior order, including immunity, lack of private right of action

                                  11   under criminal statutes, and failure to exhaust administrative remedies); Case No. 14-mc-80174-

                                  12   BLF, ECF 2 (“As explained in the Vexatious Litigant Order, this Court lacks jurisdiction over
Northern District of California
 United States District Court




                                  13   Plaintiff’s claims against judges, prosecutors, and court staff, because they are immune from

                                  14   suit.”). On August 14, 2019, Plaintiff filed a lengthy pleading asserting claims against almost

                                  15   every judge in this district, judges in other districts, circuit court judges, United States Supreme

                                  16   Court justices, and federal officials and employees. See Case No. 19-cv-03049-EJD, ECF 10. In

                                  17   that pleading, Plaintiff made clear that he was continuing to sue judges based on judicial acts

                                  18   dating back to 2012. He specifically referenced Judge Whyte’s January 2014 order denying leave

                                  19   to file a complaint in Case No. 14-mc-80017-RMW, Judge Breyer’s July 2014 order denying

                                  20   leave to intervene in Case No. 14-cr-00196-CRB, and many other judicial acts that were the

                                  21   subject of unsuccessful prior lawsuits in this district. Those claims were dismissed with prejudice

                                  22   on October 9, 2019. See Case No. 19-cv-03049-EJD, ECF 36.

                                  23          The second factor – the litigant’s motive in pursuing litigation – also weighs in favor of a

                                  24   pre-filing screening order for suits against federal judges. The Court cannot conceive of any

                                  25   legitimate basis for Plaintiff’s insistence in filings suit against judges despite having been advised

                                  26   in numerous court orders that such claims are not viable. Plaintiff’s conduct in filing suit against

                                  27   judges who issue adverse rulings against him, and in particular his assertion of the same claims

                                  28   over and over, strongly suggests a bad faith motive. After reviewing all of the orders issued by
                                                                                         13
                                   1   judges in this district explaining that Plaintiff cannot prevail on such claims, the Court can only

                                   2   conclude that Plaintiff’s purpose is to harass federal judges through litigation.

                                   3          The third factor inquires whether Plaintiff is represented by counsel. He is not, and in fact

                                   4   it would be surprising if a sworn officer of the court were to participate in the meritless and

                                   5   harassing litigation described herein.

                                   6          The fourth factor – whether the litigant has caused needless expense to other parties or has

                                   7   posed an unnecessary burden on the courts and their personnel – strongly favors the contemplated

                                   8   pre-filing screening order. Plaintiff’s repeated assertion of claims against federal judges embodies

                                   9   the “[f]lagrant abuse of the judicial process” described by the Ninth Circuit that “cannot be

                                  10   tolerated because it enables one person to preempt the use of judicial time that properly could be

                                  11   used to consider the meritorious claims of other litigants.” Molski, 500 F.3d at 1057 (internal

                                  12   quotation marks and citation omitted). While Plaintiff’s earlier complaints against federal judges
Northern District of California
 United States District Court




                                  13   were screened pursuant to Judge Chen’s Vexatious Litigant Order, Plaintiff’s most recent

                                  14   complaints have been opened as civil actions, either because the Clerk’s Office did not flag them

                                  15   for screening or because they fell outside the scope of Judge Chen’s order. Addressing those

                                  16   complaints wastes judicial resources that better could be devoted to other cases.

                                  17          Finally, the fifth factor asks whether other, less restrictive options, would be adequate. As

                                  18   noted, the Vexatious Litigant Order currently in place has not barred the filing of Plaintiff’s most

                                  19   recent claims against federal judges. Requiring pre-filing review of all claims against federal

                                  20   judges would prevent the waste of judicial resources that must be expended when a civil suit is

                                  21   litigated. The Court has considered whether such waste could be avoided by imposition of a

                                  22   monetary sanction against Plaintiff each time he litigates frivolous or harassing claims against

                                  23   federal judges. However, judicial resources would be required to determine whether each

                                  24   particular claim in fact is frivolous or harassing. Moreover, it is not at all clear that imposition of

                                  25   a monetary sanction would deter Plaintiff’s conduct, given his determination to sue federal judges.

                                  26          Based on this record, the Court concludes that Plaintiff’s conduct in suing federal judges

                                  27   has been both frivolous and harassing.

                                  28
                                                                                          14
                                   1          D.      Narrowly Tailored

                                   2          Of the dozens of lawsuits that Plaintiff has filed in this district, approximately half have

                                   3   asserted claims against federal judges. The suits against federal judges all appear to be based on

                                   4   judicial acts for which the defendant judges are absolutely immune. Until recently, Judge Chen’s

                                   5   Vexatious Litigant Order sufficed to ensure that those suits were barred at the outset. However, in

                                   6   2019 at least three civil actions against federal judges were opened, either because Judge Chen’s

                                   7   order did not alert the Clerk’s Office staff that screening was required or because the complaint

                                   8   did not involve the statutes or parties specified in Judge Chen’s Order. Given Plaintiff’s history of

                                   9   suing federal judges, and the recent spate of suits against federal judges that were not barred at the

                                  10   outset by Judge Chen’s order, the Court concludes that an order requiring pre-filing review of

                                  11   complaints against federal judges is warranted. Such an order is narrowly tailored to address

                                  12   Plaintiff’s documented propensity to sue federal judges. The order will not prevent Plaintiff from
Northern District of California
 United States District Court




                                  13   proceeding with any potentially meritorious claim against federal judges, but it will protect this

                                  14   court and federal judges from the burdens imposed by frivolous and harassing suits.

                                  15          E.      The Prior Vexatious Litigant Order Remains in Effect

                                  16          This order does not affect the continuing enforceability of Judge Chen’s pre-filing

                                  17   screening order.

                                  18    IV.   ORDER

                                  19          Accordingly, it is HEREBY ORDERED that:

                                  20          (1)     Kuang-Bao P. Ou-Young must obtain leave of court before filing any complaint

                                  21                  that alleges claims against federal judges, including United States Supreme Court

                                  22                  justices, federal circuit judges, federal district judges, federal magistrate judges, and

                                  23                  federal bankruptcy judges;

                                  24          (2)     The Clerk of Court shall not accept for filing any complaint alleging claims against

                                  25                  federal judges until the complaint has been reviewed by a judge and approved for

                                  26                  filing. The Clerk shall forward any such complaint to the general duty judge for

                                  27                  pre-filing screening; and

                                  28
                                                                                         15
                                   1         (3)    This order applies to complaints that Kuang-Bao P. Ou-Young seeks to file in this

                                   2                district, complaints filed in state court and removed to this district, and complaints

                                   3                filed in adversary proceedings in this district’s bankruptcy court.

                                   4

                                   5   Dated: December 5, 2019

                                   6                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
